Citation Nr: 0125532	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision which denied a 
compensable rating for service-connected left ear hearing 
loss.  An RO hearing was held in December 2000.  In a July 
2001 decision, the RO found that service connection was also 
warranted for right ear hearing loss.  The RO further held 
that service-connected bilateral hearing loss was 
noncompensable.  The veteran appeals for a compensable rating 
for bilateral hearing loss.

The Board notes that a final March 1995 RO decision denied 
service connection for tinnitus.  In his September 2001 
substantive appeal (on the issue of a compensable rating for 
bilateral hearing loss), the veteran said that consideration 
should be given to tinnitus.  The veteran is advised that if 
he wishes to reopen his claim for service connection for 
tinnitus, he should contact the RO and submit new and 
material evidence on the matter.  


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both the right and 
left ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the Air Force from August 1949 to 
November 1970.  His service medical records indicate some 
hearing loss.  

He was service connected for left ear hearing loss by the RO 
in a June 1986 decision, and assigned a noncompensable 
rating.

He filed his current claim seeking a compensable rating for 
his hearing loss in December 1998.

A VA audiological examination was given to the veteran in 
March 1999.  The examination indicated that the puretone 
decibel thresholds in the right ear, at the frequencies of 
1000, 2000, 3000, and 4000 Hertz, were 45, 50, 60, and 60 
decibels, respectively, with an average threshold of 54 
decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 96 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 35, 45, 
55, and 65 decibels, respectively, with an average threshold 
of 50 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 96 percent.  The examiner diagnosed 
bilateral sensorineural hearing loss.

VA treatment records from December 1998 through July 1999 
show the veteran was seen in connection with having hearing 
aids fitted.  

In June 2000, the RO denied the veteran's claim for a 
compensable rating for service-connected left ear hearing 
loss.

The veteran submitted a private medical record from November 
2000 which shows that Dr. K. Walker, M.D., provided an 
audiological examination and found bilateral sensorineural 
hearing loss.  This examination does not contain all findings 
necessary for rating hearing loss.

At an RO hearing in December 2000, the veteran testified 
regarding the difficulties his hearing loss has presented in 
his daily life.  He indicated that he had difficulty at work 
hearing customers who were standing right next to him, and 
stated that he was often left out of group conversations 
because of his inability to hear what was being said.  He 
also testified regarding his feelings about the fairness of 
the hearing tests he had been given.

The veteran submitted a December 2000 statement by his wife.  
She indicated that she often had to repeat things several 
times for her husband to hear them, and that he often did not 
hear environmental noises he should be able to hear.  She 
stated that he was often unaware when someone had spoken to 
him, and that he becomes frustrated when he is unable to 
comprehend what is being said.  She also indicated that his 
hearing was a safety concern, as he had stepped out into 
traffic when he should have heard vehicles nearby.

Another VA audiological examination was given to the veteran 
in May 2001.  The examination indicated that the puretone 
decibel thresholds in the right ear, at the frequencies of 
1000, 2000, 3000, and 4000 Hertz, were 45, 50, 50, and 55 
decibels, respectively, with an average threshold of 50 
decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 96 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 45, 55, 
55, and 65 decibels, respectively, with an average threshold 
of 55 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 92 percent.  The examiner concluded 
that the veteran had bilateral sensorineural hearing loss.

In a July 2001 decision, the RO found that service connection 
was also warranted for right ear hearing loss.  The RO 
further held that service-connected bilateral hearing loss 
was noncompensable.  The veteran appeals for a compensable 
rating for bilateral hearing loss.

The veteran filed his substantive appeal in September 2001, 
asserting his belief that the VA hearing test he was given 
did not present a true and accurate picture of his hearing 
condition.  The veteran described impairment from his hearing 
loss and noted he had to wear hearing aids.

Analysis

The veteran seeks a compensable rating for his service-
connected bilateral hearing loss.  The file shows that 
through correspondence, rating decisions, and the statement 
of the case, the veteran has been notified of the evidence 
necessary to substantiate his claim.  The RO has obtained 
relevant medical records, and the veteran had a personal 
hearing at the RO.  VA examinations for rating the disability 
have been provided.  The veteran alleges that the VA 
audiology examinations were inadequate, but there is nothing 
to support this allegation.  The VA examinations appear full 
and complete and contain all information necessary for rating 
the disability.  The Board is satisfied that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and a recently enacted companion VA regulation, have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,520, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

The Board notes that the regulations for evaluating hearing 
loss were revised effective June 10, 1999, but there were no 
changes which would affect the outcome of this case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss, both before 
and since June 10, 1999 when there was a revision of the 
regulations concerning evaluation of hearing loss.  38 C.F.R. 
§ 4.85 (1998 and 2001). 

The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (2001), concerning 
evaluation of exceptional patterns of hearing impairment.  
Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86 (2001), and 
thus the veteran's bilateral hearing loss is to be rated 
under the previously mentioned basic rating method of 
38 C.F.R. § 4.85 (1998 and 2001).

The 2000 medical report from Dr. Walker does not contain all 
findings necessary for rating hearing loss.  The recent 
reports containing the necessary information are those of the 
March 1999 and May 2001 VA examinations.

The 1999 VA examination noted that the right ear decibel 
average (at the four frequencies of 1000, 2000, 3000, and 
4000 Hertz) was 54, and speech discrimination was 96 percent 
correct.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level I hearing in the right ear.  This VA 
examination noted the left ear decibel average (at the four 
frequencies) was 50, and speech discrimination was 96 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level I hearing in the left ear.  Entering Table 
VII of 38 C.F.R. § 4.85, with hearing level I in the right 
ear and hearing level I in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The 2001 VA examination noted that the right ear decibel 
average (at the four frequencies of 1000, 2000, 3000, and 
4000 Hertz) was 50, and speech discrimination was 96 percent 
correct.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level I hearing in the right ear.  This VA 
examination noted the left ear decibel average (at the four 
frequencies) was 55, and speech discrimination was 92 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
represent level I hearing in the left ear.  Entering Table 
VII of 38 C.F.R. § 4.85, with hearing level I in the right 
ear and hearing level I in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, his bilateral hearing loss is 
noncompensable.  See, Lendenmann, supra.  The Board does not 
have the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), and given the circumstances of this case, 
there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet.App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating statndards.  Such factors for an extraschedular rating 
are not present in the instant case.

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is noncompensable at this time.  As 
the preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

